MEMORANDUM **
R. Charles Bryfogle appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1988 action, which alleged that decisions of a state court deprived him of various constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision to abstain under Younger v. Harris, 401 U.S. 87, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), see Martinez v. Newport Beach City, 125 F.3d 777, 780 (9th Cir.1997), and we review de novo a dismissal for lack of subject matter jurisdiction, see Hexom v. Oregon Dep’t of Transp., 171 F.3d 1134, 1135 (9th Cir.1999). We affirm for the reasons stated by the district court in its order filed October 3, 2000.
We deny Bryfogle’s motion to lift the stay filed May 3, 2001 as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.